DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
In regards to applicant argument “Teyeb does not teach or suggest that a frequency range 1 (FR1) and a frequency range 2 (FR2) are both in NR, e.g., "a frequency range 1 (FR1) of NR" and "a frequency range 2 (FR2) of NR," In addition, Teyeb fails to teach or suggest that "the NR RRC message includes a first measurement gap configuration corresponding to a frequency range 1 (FR1) of NR, and a second measurement gap configuration corresponding to a frequency range 2 (FR2) of NR” Examiner respectfully disagree with applicant.  Teyeb para 50 disclose two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FR1, while New radio (NR) could operate in both FR1 and FR2. Thus Teyeb disclose a frequency range 1 (FR1) and a frequency range 2 (FR2) are both in NR. Although this disclosure has been described in terms of certain embodiments, alterations and permutations of the embodiments will be apparent to those skilled in the art. Accordingly, the above description of the embodiments does not constrain this disclosure. Other changes, substitutions, and alterations are possible without departing from the spirit and scope of this disclosure (see para. 203) 
Similarly, claims 2-20 are rejected for based on the reason given above. 
Thus Examiner maintain previous rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-20 are rejected under U.S.C. 103 as being unpatentable over Teyeb et al. US 20190173634 herein after Teyeb, in view of Mantravadi et al. US 2012/0033645 herein after Mantravadi.
Regarding Claim 1, Teyeb disclose One or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE) (see fig. 10, para. 172, As used herein, virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device ( e.g., a UE, a wireless device or any other type of communication device)) cause the UE to: decode a new radio (NR) radio resource control (RRC) message that is generated by a next-generation NodeB (gNB) (see para. 139, the UE  can process measurement gap configurations provided by LTE RRC and NR RRC), wherein the NR RRC message includes a first measurement gap configuration corresponding to a frequency range 1 (FR1) of NR, and a second measurement gap configuration corresponding to a frequency range 2 (FR2) of NR  (see para.  50, two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FR1, while NR could operate in both FR1 and FR2), process, based on the decoded NR RRC message, the first measurement gap configuration (see para. 139, UE 110 can maintain two measurement gap configurations, one for FR1 and  another for FR2 measurements.  The UE 110 can manage both gap configurations, but only LTE can re-configure FR1 and only NR can re-configure FR2.  In certain embodiments, that the fact that a RAT (e.g., LTE) configures FR1 does not mean that the other RAT (e.g., NR) cannot configure measurements on that frequency range.  In this embodiment, if NR wants to configure FR1 measurement it would need to coordinate with LTE, which is responsible for configuring gaps for FR1.  And, if LTE wants to configure NR measurements on FR2, it needs to coordinate with NR), and determine an FR1 measurement gap, based on the processed first measurement gap configuration (see para. 160, the wireless device 110 may measure FR1 and FR2 according to the measurement gap configuration). 
Teyeb disclose all the subject matter but fails to explicitly mention cause the UE to: decode a new radio (NR). Mantravadi from a similar field of endeavor discloses cause the UE to: decode a new radio (NR) (see fig. 2, para. 35 and para. 43, is a block diagram of an aspect of a transmitter system 210 (also known as an eNB) and a receiver system 250 (also known as a UE) in a MIMO system 200 wherein The RX data processor 260 then demodulates, and decodes each detected symbol stream of the NR received symbol streams from NR receivers to recover the traffic data for the data stream). Thus it will be obvious for a person skilled in the art to include Mantravadi’s decoding stream scheme into the disclosure of Teyeb’s measurement gap configuration scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to facilitate support for multi-radio coexistence and to improve the security performance of the wireless device (see para. 67). 
Regarding Claim 2, Teyeb disclose wherein the first measurement gap configuration is indicated by an information element (IE) in the NR RRC message (see para. 45, 48, The IE MeasConfig specifies measurements to be performed by the UE).
Regarding Claim 3, Teyeb disclose wherein, upon execution, the instructions further cause the UE to: process, based on the decoded NR RRC message, the second measurement gap configuration (see para. 139, UE 110 can maintain two measurement gap configurations, one for FR1 and another for FR2 measurements.  The UE 110 can manage both gap configurations, but only LTE can re-configure FR1 and only NR can re-configure FR2.  In certain embodiments, that the fact that a RAT (e.g., LTE) configures FR1 does not mean that the other RAT (e.g., NR) cannot configure measurements on that frequency range.  In this embodiment, if NR wants to configure FR1 measurement it would need to coordinate with LTE, which is responsible for configuring gaps for FR1.  And, if LTE wants to configure NR measurements on FR2, it needs to coordinate with NR); and determine an FR2 measurement gap, based on the processed second measurement gap configuration (see para. 160, At step 1408, the wireless device 110 may measure FR1 and FR2 according to the measurement gap configuration).
Regarding Claim 4, Teyeb disclose wherein the second measurement gap configuration is indicated by the IE in the NR RRC message, or an additional IE in the NR RRC message (see para. 45-49, The IE MeasGapConfig specifies the measurement gap configuration and controls setup/release of measurement
gaps).
Regarding Claim 5, Teyeb disclose wherein, upon execution, the instructions further cause the UE to operate at an FR1 frequency according to the determined FR1 measurement gap and operate at an FR2 frequency according to the determined FR2 measurement gap (see para. 139, UE 110 can maintain two measurement gap configurations, one for FR1 and another for FR2 measurements.  The UE 110 can manage both gap configurations, In certain embodiments, that the fact that a RAT (e.g., LTE) configures FR1 does not mean that the other RAT (e.g., NR) cannot configure measurements on that frequency range.  In this embodiment, if NR wants to configure FR1 measurement it would need to coordinate with LTE, which is responsible for configuring gaps for FR1.  And, if LTE wants to configure NR measurements on FR2, it needs to coordinate with NR).
Regarding Claim 6, Teyeb disclose wherein the UE is in configured to operate in an NR Standalone (SA) network (see fig. 10, para. 178, as shown in FIG. 10, hardware 330 may be a standalone network node with generic or specific components). 
Regarding Claim 7, Teyeb disclose wherein, upon execution, the instructions further cause the UE, to: operate at an FR1 frequency in compliance with the determined FR1 measurement gap while measuring at (FR2) frequency absent a FR2 measurement gap (see para. 149, UE will not transmit to/receive from serving cell operating on FR2 but can communicate on serving cell operating on FR1).
Regarding Claim 8, Teyeb disclose wherein the first measurement gap configuration is same as the second measurement gap configuration is same as the second measurement gap configuration the UE is to operate in a standalone (SA) NR (see para. 157, In some embodiments, the contradicting measurement gap pattern is a measurement gap pattern for the same FRI or FR2, one single measurement gap pattern to cover both FR1 and FR2).
Regarding Claim 9, Teyeb disclose One or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a next-generation NodeB (gNB) associated with a serving cell (see fig. 10, para. 172, As used herein, virtualization can be applied to a node (e.g., a virtualized base station or a virtualized radio access node) or to a device ( e.g., a UE, a wireless device or any other type of communication device)), cause the gNB to: generate an information element (IE) to indicate a first measurement gap configuration corresponding to a frequency range 1 (FR1) of new radio (NR) (see para. 52, 135 and 139,  method performed by a master node (MN) for measurement gap configuration; includes configuring the wireless device with a measurement gap configuration, wherein the measurement gap configuration allows the wireless device to measure a first frequency range (FR1) and a second frequency range (FR2); These messages may have any suitable number of information elements. To illustrate, in some embodiments SN 160B may send a message to MN 160A indicating the frequencies that SN 160B is configuring wireless device 110 for the measurement gap configuration. For instance, SN 160B may utilize CG-Config (including, for example, information element MeasConfigSN) to coordinate the measurement gap configuration of wireless device 110 with MN 160A), and a second IE to indicate a second measurement gap configuration corresponding to a frequency range 2 (FR2) of NR (see para. 52, 135 and 139,  method performed by a master node (MN) for measurement gap configuration; includes configuring the wireless device with a measurement gap configuration, wherein the measurement gap configuration allows the wireless device to measure a first frequency range (FR1) and a second frequency range (FR2); These messages may have any suitable number of information elements. To illustrate, in some embodiments SN 160B may send a message to MN 160A indicating the frequencies that SN 160B is configuring wireless device 110 for the measurement gap configuration. For instance, SN 160B may utilize CG-Config (including, for example, information element MeasConfigSN) to coordinate the measurement gap configuration of wireless device 110 with MN 160A) and encode a new radio (NR) radio resource control (RRC) message to include the IE for transmission to a user equipment (UE) (see para. 99, Processing circuitry 170 may comprise a combination of one or more of a microprocessor, controller or any other suitable computing device, resource, or combination of hardware, software and/or encoded logic operable to provide, either alone or in conjunction with other network node 160 components, such as device readable medium 180). Teyeb disclose all the subject matter but fails to explicitly mention and encode a new radio (NR) radio resource control (RRC) message to include the IE for transmission to a user equipment (UE). Mantravadi from a similar field of endeavor discloses and encode a new radio (NR) radio resource control (RRC) message to include the IE for transmission to a user equipment (UE) (see fig. 2, para. 35 and para. 47, is a block diagram of an aspect of a transmitter system 210 (also known as an eNB) and a receiver system 250 (also known as a UE) in a MIMO system 200 wherein The RX data processor 260 then demodulates, The processing for each radio 620 can be dependent on the radio technology supported by that radio and can include encryption, encoding, modulation, etc., for a transmitter; demodulation, decoding, decryption, etc., for a receiver, or the like). Thus it will be obvious for a person skilled in the art to include Mantravadi’s encoding, modulation scheme into the disclosure of Teyeb’s measurement gap configuration scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to facilitate support for multi-radio coexistence and to improve the security performance of the wireless device (see para. 67). 
Regarding Claim 10, Teyeb disclose wherein the first IE is a same IE as the second IE (see para. 135, 157, In some embodiments, the contradicting measurement gap pattern is a measurement gap pattern for the same FRI or FR2, one single measurement gap pattern to cover both FR1 and FR2; an indication if the measurement gap configuration is for all frequencies or only for FR1 frequencies). 
Regarding Claim 11, Teyeb disclose wherein the first IE is to indicate a first measurement gap configuration corresponding to the user equipment (UE) of any operating frequency (see para. 45, 48, 52, 135, and 139, the IE MeasConfig specifies measurements to be performed by the UE; method performed by a master node (MN) for measurement gap configuration; includes configuring the wireless device with a measurement gap configuration, wherein the measurement gap configuration allows the wireless device to measure a first frequency range (FR1) and a second frequency range (FR2)).
Regarding Claim 12, Teyeb disclose wherein, upon execution, the instructions further cause the gNB to transmit the encoded NR RRC message to the UE (see para. 106, processing circuitry 170 may be configured to perform any transmitting operations described herein as being performed by a network node. Any information, data and/or signals may be transmitted to a wireless device). 
Regarding Claim 13, Teyeb disclose an apparatus of a user equipment (UE), comprising: one or more baseband processors to decode a new radio (NR) radio resource control (RRC) message that is received at the UE from a next-generation NodeB (gNB), wherein the NR RRC message includes a UE measurement gap configuration corresponding to a frequency range 1 (FR1) of NR, and a frequency range 2 (FR2) of NR (see para.  50, two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FR1, while NR could operate in both FR1 and FR2), and a central processing unit (CPU) coupled with the one or more baseband processors , the CPU to determine (see para. 114, 125, fig. 4, and fig.5, baseband processing circuitry 124 may be on the same chip or set of chips, processing circuitry 201 may include two central processing units (CPUs)), based on the decoded NR RRC message, a UE measurement gap for the FR1 on NR and the FR2 of NR at which the UE is to operate (see para. 160, at step 1408, the wireless device 110 may measure FR1 and FR2 according to the measurement gap configuration). Teyeb disclose all the subject matter but fails to explicitly mention cause the UE to: decode a new radio (NR). Mantravadi from a similar field of endeavor discloses cause the UE to: decode a new radio (NR) (see fig. 2, para. 35, 43 and 67, is a block diagram of an aspect of a transmitter system 210 (also known as an eNB) and a receiver system 250 (also known as a UE) in a MIMO system 200 wherein The RX data processor 260 then demodulates, and decodes each detected symbol stream of the NR received symbol streams from NR receivers to recover the traffic data for the data stream). Thus it will be obvious for a person skilled in the art to include Mantravadi’s decoding stream scheme into the disclosure of Teyeb’s measurement gap configuration scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to facilitate support for multi-radio coexistence and to improve the security performance of the wireless device (see para. 67). 
Regarding Claim 14, Teyeb disclose wherein the UE is to operate in a frequency range of sub- 6GHz as the FR1 and a millimeter wave (mmWave) range as the FR2 (see para. 50, In the context of EN-DC, two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FRI, while NR could operate in both FRI and FR2).
Regarding Claim 15, Teyeb disclose wherein the UE measurement gap configuration is indicated by an information element (IE) of the NR RRC (see para. 45-49, The IE MeasGapConfig specifies the measurement gap configuration and controls setup/release of measurement gaps).
Regarding Claim 16, Teyeb disclose wherein the one or more baseband processors are further to operate according to the determined UE measurement gap (see para. 50, in the context of EN-DC, two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FR1, while NR could operate in both FR1 and FR2; the wireless device may measure FR1 and FR2 according to the measurement gap configuration).
Regarding Claim 17, Teyeb disclose wherein to operate according to the determined UE measurement gap includes measuring NR, and receiving or transmitting data(see para. 139, UE 110 can maintain two measurement gap configurations, one for FR1 and  another for FR2 measurements.  The UE 110 can manage both gap configurations, but only LTE can re-configure FR1 and only NR can re-configure FR2.  In certain embodiments, that the fact that a RAT (e.g., LTE) configures FR1 does not mean that the other RAT (e.g., NR) cannot configure measurements on that frequency range.  In this embodiment, if NR wants to configure FR1 measurement it would need to coordinate with LTE, which is responsible for configuring gaps for FR1.  And, if LTE wants to configure NR measurements on FR2, it needs to coordinate with NR).
Regarding Claim 18, Teyeb disclose wherein to operate according to the determined UE measurement gap is to measure NR in the frequency range of sub-6GHz with the determined UE measurement gap while measuring NR measurement in the mmWave range with the same determined UE measurement gap (see para. 50, In the context of EN-DC, two frequency ranges (FR) are important to consider: FR1 (sub 6 Ghz) and FR2 (above 24 Ghz). LTE operates in FR1, while NR could operate in both FR1 and FR2; the wireless device may measure FR1 and FR2 according to the measurement gap configuration; (e.i… wherein mmWave, is commonly referred to as frequency range 2 (FR2) covering from 24,250 MHz to 52,600 MHz, (see applicant spec para. 18)). 
Regarding Claim 19, Teyeb disclose wherein the CPU is to further process, based on the decoded NR RRC message, a UE measurement gap for all frequencies at which the UE is to operate (see para. 64, method includes receiving a message from MN, the message indicating the measurement gap configuration for both FRI and FR2. In certain embodiments, the message indicates that the wireless device uses a separate radio frequency (RF) chain for FRI and FR2. The method further includes receiving a notification from the MN that the SN is responsible for configuring the measurement gap configuration for FR2. In some embodiments, the method includes receiving the measurement gap configuration for FRI from the MN).
Regarding Claim 20, Teyeb disclose wherein the UE measurement gap configuration is to indicate a frequency range (FR) measurement gap that is to be applied to a frequency range in which the UE is to operate (see para. 64, method includes receiving a message from MN, the message indicating the measurement gap configuration for both FRI and FR2. In certain embodiments, the message indicates that the wireless device uses a separate radio frequency (RF) chain for FRI and FR2. The method further includes receiving a notification from the MN that the SN is responsible for configuring the measurement gap configuration for FR2. In some embodiments, the method includes receiving the measurement gap configuration for FRI from the MN). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463